Citation Nr: 1727987	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  07-31 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial increased rating in excess of 10 percent from June 21, 2005 to June 1, 2016 and in excess of 40 percent from June 2, 2016.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1987 to May 1987 and April 2003 to June 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for fibromyalgia and assigned a 10 percent disability rating effective June 21, 2005.  

This matter was most recently before the Board in December 2015 and remanded for additional development including a contemporaneous VA examination.  In January 2017, the RO reviewed new medical evidence and increased the Veteran's rating from 10 percent to 40 percent (the maximum rating for fibromyalgia) effective June 2, 2016, the date of the most recent VA examination.  

As reflected in the Board's December 2015 decision, the Veteran has withdrawn her claim for a total disability rating based on individual unemployability (TDIU) that was formerly associated with this appeal.  
  

FINDING OF FACT

Throughout the period on appeal, the Veteran's fibromyalgia has been manifested by constant and refractory symptoms including widespread musculoskeletal pain and tenderness with associated stiffness.


CONCLUSION OF LAW

The criteria for an initial 40 percent rating for fibromyalgia have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by a letter in March 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist has also been satisfied.  The Veteran's available service treatment records, post-service medical records, and lay statements are in the claims file and were reviewed in connection with her claim.  In May 2006, April 2009, January 2016, and June 2016 the Veteran underwent VA examinations.  Taken together, the reports of those examinations reflect consideration of the entire record and relevant medical history, and describe the Veteran's disability in sufficient detail to allow for application of the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the Veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  The Veteran has not identified any outstanding evidence to be collected.  The duty to assist is met. 

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes (DCs) identify the various disabilities. 

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's fibromyalgia is currently assigned a 10 percent rating prior to June 2, 2016, and a 40 percent rating thereafter, pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5025.

Under that diagnostic code, fibromyalgia is rated based on symptoms such as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesia, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms.  Where such fibromyalgia symptoms require continuous medication for control, a 10 percent rating is assigned.  A 20 percent rating is assigned for episodic symptoms with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A maximum 40 percent rating is assigned for constant or nearly constant symptoms which are refractory to therapy.

 A Note following Diagnostic Code 5025 provides that "widespread pain" means pain in both the left and right sides of the body that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.
  
Factual Background 

In pertinent part, the record on appeal includes a May 2006 examination report.  At that the time, the Veteran reported chronic symptoms including muscle pain and stiffness, pain in all her joints, unexplained fatigue, sleep disturbance, and gastrointestinal (GI) disturbance.  The examiner noted that a rheumatologist had identified trigger points on examination.  The examiner noted that the Veteran's symptoms had persisted despite trying a number of medications and programs.   

During her January 2009 Decision Review Officer (DRO) hearing, the Veteran reported symptoms of widespread joint stiffness, pain and tenderness.  She was taking four different medications for fibromyalgia but reported that her symptoms were worsening.  
During her April 2009 VA examination, she reported daily pain in all her joints, fatigue, and GI symptoms.  She was taking three different medications to control these symptoms but was still unable to work.  

In an October 2014 examination report, the Veteran's private rheumatologist reported that the Veteran's longstanding fibromyalgia had not improved despite having tried all possible treatments including multiple medications.  The physician noted the Veteran's report of nearly constant symptoms of musculoskeletal pain, stiffness, and fatigue, and documented bilateral trigger points above and below the waist.  

In a January 2016 examination report, the VA examiner noted that the Veteran's fibromyalgia symptoms were refractory to therapy.  Reported symptoms included constant or nearly constant widespread musculoskeletal pain.  The examiner documented findings of bilateral trigger points above and below the waist.  

Analysis

After applying the legal criteria set forth above to the facts in this case, and affording the Veteran the benefit of the doubt, the Board finds that her service-connected fibromyalgia most nearly approximates the criteria for a 40 percent disability rating since the effective date of the award of service connection, June 21, 2005.

The evidence assembled in connection with her claim including VA examination reports, lay statements, and treatment records establishes that, since the award of service connection, her fibromyalgia has been manifested by constant and widespread musculoskeletal complaints, such as pain and stiffness.  These symptoms, which the evidence shows are refractory to medication and other therapies, impact her daily life and make it difficult for her to participate fully in various activities. 

Under these circumstances, the Board finds that an initial 40 percent disability rating is warranted from the date of service connection.  This is the maximum schedular rating available for fibromyalgia.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Given her medical history, diagnosis, and reported symptoms, the Board finds that there is no other applicable diagnostic code which would permit the assignment of a schedular rating in excess of 40 percent for fibromyalgia.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular diagnostic code is dependent on the facts of a particular case, including the relevant medical history, diagnosis assigned, and demonstrated symptoms).

The Board has considered whether this matter should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  In this case, however, referral for extraschedular consideration is not necessary because the schedular criteria for the Veteran's fibromyalgia contemplate the findings and associated functional impairment (such as musculoskeletal pain and tender paints with fatigue, sleep disturbance, and stiffness) shown and there is no impairment (either reported by the Veteran or indicated by the evidence of record) that is not encompassed by the schedular criteria; therefore, the schedular criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008) (setting forth criteria for when referral for extraschedular consideration is required).


ORDER

From June 21, 2005, a 40 percent rating for fibromyalgia is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


